       Case 4:19-cr-06063-SMJ         ECF No. 33   filed 11/08/19   PageID.81 Page 1 of 2

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 1
                                                                         Nov 08, 2019
 2                         UNITED STATES DISTRICT COURT                       SEAN F. MCAVOY, CLERK


 3
                         EASTERN DISTRICT OF WASHINGTON
 4
 5                                                    No. 4:19-CR-06063-SMJ-2
 6   UNITED STATES OF AMERICA,
                                                      ORDER FOLLOWING INITIAL
 7                       Plaintiff,                   APPEARANCE AND
 8                                                    ARRAIGNMENT
                         v.
 9                                                    MOTION GRANTED
10   NICHOLAS SEAN CARTER,                              (ECF No. 20)
11
                         Defendant.
12
13         At Defendant’s November 8, 2019, initial appearance and arraignment based
14   on an Indictment, Defendant appeared, in custody, with Assistant Federal Defender
15   Colin Prince. Assistant U.S. Attorney Caitlin Baunsgard represented the United
16   States. The proceedings were held by real-time video connection, with Judge
17   Rodgers in Yakima and the parties in Spokane. Defendant consented to holding
18   the proceedings by video.
19         Defendant was advised of, and acknowledged, his rights. On his plea of not-
20   guilty, Defendant is bound over to the United States District Court for trial.
21         Defendant, personally and through counsel, waived the right to a detention
22   hearing. Accordingly, IT IS ORDERED the United States’ Motion for detention,
23   ECF No. 20, is GRANTED. Defendant shall be held in detention pending
24   disposition of this case or until further order of the court. Defendant is committed
25   to the custody of the U.S. Marshal for confinement separate, to the extent
26   practicable, from persons awaiting or serving sentences or being held in custody
27   pending appeal. Defendant shall be afforded reasonable opportunity for private
28   consultation with counsel.



     ORDER - 1
       Case 4:19-cr-06063-SMJ     ECF No. 33    filed 11/08/19   PageID.82 Page 2 of 2




 1         If a party desires this Court to reconsider conditions of release because of
 2   material and newly discovered circumstances pursuant to 18 U.S.C. § 3142(f), that
 3   party shall file a two-page motion for reconsideration succinctly stating what
 4   circumstances are new, how they are established, and the requested change in
 5   conditions of release. The motion shall indicate whether opposing counsel or
 6   Pretrial Services object, whether a hearing is desired, and whether a supplemental
 7   pretrial report is requested. This Court will treat the motion as expedited and
 8   submitted without argument and will set a hearing or issue other orders as may be
 9   appropriate.
10         IT IS SO ORDERED.
11         DATED November 8, 2019.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
